Citation Nr: 1242804	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  10-32 460	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of a left hip fracture.

2.  Entitlement to service connection for polymyositis.

3.  Entitlement to service connection for dermatomyositis.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to August 2003.  This case comes before the Board of Veterans' Appeals (the Board) on merged appeal from a July 2009 and a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky (the RO). 

The issues of entitlement to service connection for polymyositis and dermatomyositis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A left hip fracture was not present in service and no current residuals of any such fracture are demonstrated.


CONCLUSION OF LAW

Residuals of a left hip fracture were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA  

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). This notice must be provided prior to an initial RO decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The RO informed the Veteran of VA's duty to assist him in the development of his claim in a letter dated May 2009, that contained all of the required notice.

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs) and VA treatment records have been obtained and associated with the claims file.  Additionally, VA provided the Veteran with a medical examination that was adequate because the examiner reviewed the claims file, took a full medical history, conducted the appropriate diagnostic testing, and provided a rationale for the ultimate medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  	

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  

In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran is seeking entitlement to service connection for the residuals of a left hip fracture sustained in service.  The Veteran, in the subjective history of his June 2009 VA examination, claims that he fell on his left hip during basic training and injured it.  He further claims that he was given an X-ray and that it showed the presence of a fracture.  The Veteran states that he endured pain as result of this injury and that it has continually worsened to the present.

A review of the Veteran's STRs makes no mention of any hip fracture diagnosis or treatment thereof.  Rather, these records revealed treatment for pain associated with a left oblique strain.  Treating physicians, although mentioning a rule out of stress fracture, never diagnosed any type of fracture.  Further, there was no indication given that the strain was chronic in nature.  X-rays revealed no evidence of a fracture or abnormalities with the hip. The Veteran's December 2001 enlistment examination and May 2003 separation examination are negative for a discussion of any hip fracture or condition.

The claims file also contains records of the Veteran's treatment at the VA Medical Center.  While these records show complaints of left hip pain, they do not contain any statements regarding the relationship of such pain to the Veteran's military service.  The only statements regarding etiology appear via the Veteran's subjective history provided to the treating physicians.  Further, X-rays revealed no evidence of a fracture or abnormalities with the hip.

The Veteran was administered a VA examination in June 2009.  At this examination, although it was noted that the Veteran had complained of hip pain, the examiner found that the Veteran's hips appeared to be normal in accordance with a review of the Veteran's X-rays.  On an attempt to perform range of motion testing, the examiner found that the Veteran displayed symptoms of a potential vascular disease or connective tissue disorder, as he was too weak to raise or move his leg as instructed.  The examiner referred the Veteran for further testing to the VA Medical Center.  The examiner opined that the Veteran's current hip disorder was less likely than not caused by or a result of his hip treatment in the Army.  In support, the examiner provided that, although he was seen for hip problems in service, these were not chronic conditions and these problems would not have carried over after service.  As an aside, the examiner stated that the Veteran's complaints of hip pain from military service to present may be a symptom of some sort of auto-immune or connective tissue disorder.  This statement will be discussed in greater detail below in the REMAND portion in relation to the Veteran's claim of service connection for polymyositis.

Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for residuals of a left hip fracture, so the appeal must be denied.  The evidence does not  show that there is a current disability, as there is no evidence that the Veteran ever sustained a hip fracture.  The falling incident recounted by the Veteran could not be corroborated by the evidence of record and current X-rays do not reveal evidence of a fracture or residuals thereof.  Thus, no in-service injury or continuity of any injury has been shown.  


ORDER

Entitlement to service connection for residuals of a left hip fracture is denied.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Appellant's claims.  Specifically, a remand is required 1) to issue the Veteran a Statement of the Case (SOC) for the issue of entitlement to service connection for dermatomyositis and 2) to obtain a VA examination.

First, remand is required to provide the Veteran with an SOC for the issue of entitlement to service connection for dermatomyositis.  In a September 2010 Rating Decision, the RO denied entitlement to service connection of dermatomyositis.  The Veteran submitted a Notice of Disagreement in September 2010, appealing the entire decision.  In December 2010, an SOC was issued, but did not discuss the issue of dermatomyositis.  No evidence is contained in the claims file showing that the Veteran withdrew his claim and his May 2011 VA Form 9 stated that he wished to continue his appeal for dermatomyositis.

An unprocessed notice of disagreement should be remanded, not referred, to the RO for issuance of an SOC.  Manlincoln v. West, 12 Vet. App 238, 240-241.  Thus, this claim is remanded for the issuance of an SOC addressing the Veteran's claim for service connection for dermatomyositis.  See 38 C.F.R. §§ 3.160(c), 19.26 (2008).  See also Manlincoln, 12 Vet. App. at 240-241

Second, remand is required to afford the Veteran an appropriate VA examination for his polymyositis and dermatomyositis.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of a diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence 'indicates' that there 'may' be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Shedden , 381 F.3d at 1167.  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where a physician relates the current condition to the period of service.  See 38 C.F.R. § 3.303(d).

Here, the Veteran's STRs show several complaints of hip, shoulder, and finger pain throughout his service.   At the Veteran's June 2009 VA examination, he stated that his hip pain, which began in service, had progressively worsened and continued until present.  As there are lay statements and evidence of complaints of painful symptoms similar to his current polymyositis symptoms during service, the Board finds that there is evidence of an in-service incurrence or aggravation of a disease or injury.  Further, the Veteran's VA treatment records show that he has been diagnosed with both polymyositis and dermatomyositis via  biopsy in 2009.  As such, the Board also finds that there is also evidence of a current disability.  Thus, the inquiry turns upon the question of nexus.

The Veteran's VA treatment records show that treating physicians have not definitively determined the issue of etiology of either of the Veteran's conditions and have not ruled out their possible connection to military service.  In fact, the VA examiner in the June 2009 VA examination suggested that it may be possible that the Veteran's symptoms at the time, which were later diagnosed as polymyositis, could be related to the hip problems reported in service.  The Veteran has not been afforded a VA examination for either his polymyositis or dermatomyositis.  Because there is a possibility that these conditions could be related to the experiences reported by the Veteran and the complaints documented in his service treatment records, as well as in light of the low threshold for nexus evidence as seen in McLendon, the Board finds that the Veteran should be afforded an appropriate VA examination in order to ascertain the possible etiology of these conditions to his military service.   Also, although these are two separate conditions, the medical evidence of record indicates that there is a relationship between them, as they are both generally diagnosed and treated by a rheumatologist.  As such, and in the interest of economy, a single VA examination would be appropriate to address the issue of severity and etiology of these conditions.

Additionally, as this case must be remanded for the foregoing reason, any recent VA treatment records should also be obtained. The Board observes that the Veteran has received VA treatment for his polymyositis and dermatomyositis and records of his VA care, dated since March 2011, have not been associated with the claims file.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The RO should issue a Statement of the Case to the Veteran, addressing the issue of entitlement to service connection for dermatomyositis.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  38 C.F.R. § 20.302(b).  To perfect the appeal, he must timely file a substantive appeal, otherwise the appeal should be closed without returning to the Board.

2. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3. After any additional records are associated with the claims file, provide the Veteran with an appropriate in-person examination to determine the current severity of his polymyositis and dermatomyositis.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  

The examiner is requested to provide an opinion, in light of the evidence in the claims file, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's polymyositis and/or dermatomyositis was related to military service, to include in-service complaints of pain in the hips, shoulders, and fingers.  The Veteran's lay statements regarding continuity of symptoms of pain from service to present must also be taken into consideration.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion. 

4. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

6. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


